Title: From Henry Helmuth and William Hendel to Bartholomew Dandridge, Jr., 16 June 1795
From: Helmuth, Henry,Hendel, William
To: Dandridge, Bartholomew Jr.


          
            Dear Sir,
            Philadelphia, June 16th 1795
          
          We beg the particular favor of You to deliver the inclosed petitions to His Excellency the President of the United States, and You will oblige very much thereby. Your humble and Obedient Servants
          
            J. H. Ch. HelmuthWm Hendel
          
        